USCA11 Case: 20-13621      Date Filed: 03/24/2022   Page: 1 of 3




                                        [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-13621
                   Non-Argument Calendar
                   ____________________

HOSSENI TABARESTANI,
                                              Plaintiff-Appellant,
versus
WALMART, INC.,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 0:18-cv-62963-LSS
                   ____________________
USCA11 Case: 20-13621           Date Filed: 03/24/2022      Page: 2 of 3




2                        Opinion of the Court                    20-13621


Before JORDAN, NEWSOM, and BLACK, Circuit Judges.
PER CURIAM:
       Hossein Tabarestani brought a negligence action against
Walmart, Inc. based on injuries Tabarestani sustained from a slip
and fall on the premises of a Sam’s Club located in Bluffton, South
Carolina. After a three-day jury trial, the jury returned a verdict
in favor of Walmart. Subsequently, Tabarestani filed post-trial
motions for a new trial and relief from judgment. The magistrate
judge1 denied both motions in a thorough Omnibus Order on
Post-Trial Motions. 2
        Tabarestani asserts the district court erred in five ways:
(1) in ruling there was no fraud, misrepresentation, or misconduct
by Walmart; (2) by not admitting Walmart’s internal policies and
procedures and Walmart’s answers to Tabarestani’s interrogato-
ries; (3) in not compelling Walmart Manager Christopher Graft’s
attendance at trial at Walmart’s expense; (4) in excluding OSHA
regulations as evidence of negligence; and (5) in substantially
adopting Walmart’s proposed jury instructions and in substantial-
ly adopting Walmart’s submitted verdict form.


1 On January 3, 2019, the parties consented to conduct all further proceed-
ings in front of a United States Magistrate Judge.
2 The Omnibus Order also denied Tabarestani’s motion to conduct inter-
views with jurors and granted Walmart’s motion to tax costs. These rulings
are not at issue on appeal.
USCA11 Case: 20-13621       Date Filed: 03/24/2022    Page: 3 of 3




20-13621              Opinion of the Court                       3

       After review, we conclude Tabarestani’s arguments are
meritless and affirm for the reasons stated in the magistrate
judge’s thorough and well-reasoned Omnibus Order of August
29, 2020. We note as to his fraud claim, Tabarestani contends
that a Walmart security video that he introduced into evidence at
trial was fraudulent and does not show him, but rather some oth-
er unidentified person, falling in the snow at the Sam’s Club load-
ing dock on January 7, 2018. As the magistrate judge reasoned,
the jury was charged with finding the facts based on their assess-
ment of the evidence, including the credibility of witnesses.
Tabarestani claimed at trial that he was not shown in the video,
but the jury rejected that argument. As the district court stated,
Tabarestani has shown “no clear and convincing evidence of
fraud or fraud on the court.”
      AFFIRMED.